UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, No. 19 Civ. 9868 (ER)
Plaintiff,
ORDER
-v-
THERESA NEUMANN,
Defendant.

 

 

Upon consideration of the United States of America’s motion for issuance of letters
rogatory requesting international judicial assistance, pursuant to Fed. R. Civ. P. 4(£)(2) and the
Court’s inherent authority, it is hereby

ORDERED that the United States’ motion is GRANTED; and it is further

ORDERED that a letter rogatory shall be issued requesting assistance from the German

judicial authorities to serve the defendant.

Dated: Nanda yr “Up te

New York, New York

 

SO ORDERED:

HONORABLE EDGARDO RAMOS
United States District Judge

 

 
